Per Curiam.
This court is not restrained by the injunction in the case of Cochran v. American Opera Co.,1 even if the parties to the appeal are. If either of them has violated the injunction by bringing on the argument of the appeal, he is responsible. Since the first argument of this case the court of appeals have decided the matter in controversy in Walton v. Coe, 110 N. Y. 109, 17 N. E. Rep. 676, adversely to the respondent, and the judgment must therefore be reversed. But as this decision was made after the appeal had been taken from the city court, we think the respondent should have liberty to answer over, on payment of the costs of the appeal to this court only.